

116 HR 6271 IH: Unemployment Assistance for Individuals Impacted by Quarantine Order for a National or State Public Health Emergency Act of 2020
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6271IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide certain unemployment assistance for individuals impacted by quarantine order for a national or State public health emergency, including a virus threat or other health pandemic.1.Short titleThis Act may be cited as the Unemployment Assistance for Individuals Impacted by Quarantine Order for a National or State Public Health Emergency Act of 2020.2.Unemployment assistanceThe President may treat a national or State public health emergency, including a virus threat or other health pandemic, as a major disaster for purposes of providing unemployment assistance under section 410 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177). For the duration of such a public health emergency, the President may provide any assistance available under such section, and may provide additional unemployment assistance that meets the following requirements:(1)For individuals occupying a part-time or full-time position of employment who do not receive paid sick leave and who are under quarantine orders, or have minor children under quarantine orders, issued by a Federal, State, or local public health authority, compensation for absence from such employment for the duration of such quarantine orders. (2)Compensation provided under this section shall be based on the number of regular hours that the individual would have worked if such individual were not under quarantine orders, or was not accompanying a minor child under quarantine orders. (3)Proof of pay for the period within 60 days of an order described in paragraph (2) and proof of employment during the duration of the order shall serve as evidence of the compensation level to be determined under such paragraph.(4)Assistance may be provided under this section to individuals described in paragraph (1) who are eligible for paid sick leave but denied such benefit in the case of a quarantine order. (5)Assistance may be provided under this section to an individual who occupies a part-time or full-time position of employment and is paid an hourly rate if such individual is the primary caregiver to a medically at-risk person under a quarantine order or other medical declaration issued by a Federal, State, or local public health authority due to the public health emergency.(6)Benefit levels provided as assistance under this section shall additionally meet the following:(A)Benefit Levels shall be calculated based upon State Unemployment Insurance (hereinafter referred to as UI) benefits where the individual primarily worked (which may differ from the location where a quarantine or recuperation from an illness may take place).(B)At a minimum, individuals with employment that require that such individual physically be at a location that is not accessible due to a quarantine or medical order due to a public health emergency will receive assistance under this section that is at least half of the average UI benefit for that State and cannot receive more than the maximum UI benefit available in that State. (C)The maximum UI weekly benefit amount shall be determined under the provisions of the laws of the State in which the work occurs.(D)The UI benefit amount shall be calculated to replace around 50 percent of wages up to a maximum benefit amount and shall not exceed 66 percent of the average weekly wage, based upon each State’s practice.(E)The minimum weekly assistance provided under this section shall be half of the average weekly UI benefit for the State in which the work occurs. (F)The terms of payment of UI benefits shall be determined by the health declaration, doctors orders, or public health mandate. (G)The benefit shall cease upon the end of the public health emergency, as determined by the President, or upon recovery or other mitigation of the conditions of this section.(7)The President shall consider the following factors, with respect to the individual requesting assistance for qualification under this section:(A)The address of employment is within the geographic area under quarantine.(B)The home address is a location where quarantine is declared.(C)The primary means of reaching work are not available due to quarantine.(D)The person is under medical care which prohibits them working or traveling to work.(E)Illness or suspected illness that is the target of the national health emergency.(F)Primary caregiver for someone deemed to be at particularly high risk who are under quarantine or medical directive regarding mobility or activity outside of their home.(G)Have a child infant through 18 with a place of education that is under quarantine. 